 102DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Can CompanyandLocal One, Amalgamat-ed Lithographers of America,International Typo-graphical Union,AFL-CIOand United Steelwork-ers of America,AFL-CIO,Party to the Contract.American Can CompanyandUnited Steelworkers ofAmerica,AFL-CIO,Petitioner.Cases 22-CA-5619,22-CA-5803, and 22-RC-5853May 30, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn October 23, 1974, Administrative Law JudgeMilton Janus issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party, Local One, Amalgamated Lithogra-phersofAmerica, InternationalTypographicalUnion, AFL-CIO, herein the ALA, filed exceptionsand supporting briefs; Respondent filed cross-excep-tions and a brief in support of its cross-exceptionsand in answer to the exceptions filed by the GeneralCounsel and the ALA; United Steelworkers ofAmerica, AFL-CIO, herein the Steelworkers, filed abrief in support of the Administrative Law Judge'sDecision; and the ALA filed a brief in opposition toRespondent's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and to the extent indicated hereinafter findsmerit in certain of the exceptions of the GeneralCounsel and the ALA. Accordingly, it adopts theAdministrative Law Judge's findings, conclusions,and recommendations only to the extent that theyare consistent with this Decision.1.We agree with the Administrative Law Judge'sfinding, and for the reasons stated by him, thatRespondent did not violate Section 8(a)(5) and (1) oftheAct by refusing to recognize and bargaincollectivelywith the ALA as exclusive bargainingrepresentative of lithographic production employeesat the Regency plant and by refusing to bargain withthe ALA concerning the effects on Hudson employ-ees of that plant's closing.2.We disagree with the Administrative LawJudge's finding that Respondent did not violateSection 8(a)(2) and (1) of the Act by entering into acollective-bargaining contract with the Steelworkerswhich provided that lithographic production employ-eesat the Regency plant be included in the218 NLRB No. 17production and maintenance unit represented bythat labor organization.For about 30 years prior to 1974, Respondentoperated a large metal container manufacturingplant in Jersey City, New Jersey, known as theHudson plant. Production and maintenance employ-ees at this plant were represented by the Steelwork-ers, and the lithographic production workers by theALA. In 1972, Respondent announced to theemployees that it intended to shut down the Hudsonplant in about a year and to open a new, smallerplant about 26 miles away, the Regency plant. Itinvited employees who wished to be employed at thenew plant to file applications.When ALA officialslearned from employees of the contemplated shut-down of the Hudson plant and the opening of thenew Regency plant, they contacted Respondent andasked if Respondent was considering applying theALA collective-bargaining contract covering litho-graphic production workers at the Hudson plant tosimilarworkers expected to be employed at theRegency plant. Respondent replied in the negative,stating that Regency was a new plant, that Respon-dent hoped that it would be unorganized, and that ifitwere organized Respondent preferred that there bea single production and maintenance unit, includinglithographic production employees. A few days laterthe ALA wrote Respondent that a majority of thelithographic production employees at the Hudsonplant desired to work at the Regency plant and tocontinue to be separately represented by the ALA.Each of the parties subsequently reiterated itsposition about representation rights for lithographicproduction employees at the Regency plant withoutconvincing the other.On July 7, 1973, canmaking operations began atthe Regency plant. On August 23, 1973, the Steel-workers filed a representation petition seeking torepresent all production and maintenance employeesat the Regency plant,including lithographic productionemployees.At that time, of the expected full comple-ment of 250 employees, there were only 64 employeesatwork in 16 of the expected 26 eventual jobclassifications; there were no lithographic productionemployees. Neither the Steelworkers nor Respondentinformed the Regional Director of the ALA'spossible interest in representing lithographic pro-duction employees in a separate unit. Accordingly,on September 10, 1973, the Regional Directorapproved a stipulation by Respondent and theSteelworkers for the holding of a consent election ina unit of production and maintenance employees atthe Regency plant. The phrase "including lithogra-phers" was omitted from the unit description in thestipulated unit at the suggestion of a Board repre-sentative on the assurance of Respondent that no AMERICAN CAN COMPANY103lithographic employees were then employed at thenew plant. The election was scheduled for September21.A few days earlier the ALA learned fromemployees of the prospective election. On September20, the ALA hand-delivered a letter to the RegionalDirector objecting to the inclusion of lithographers inthe scheduled plantwide unit election. A Board agenttelephoned a company representative and asked if heknew of any interest which the ALA had in theelection. The representative answered in the negative.The election proceeded as scheduled with only theSteelworkers on the ballot. The Steelworkers won theelection by a vote of 84 to 0; no lithographer voted asnone was yet employed. On October 1, the RegionalDirector certified the Steelworkers as bargainingrepresentative of a unit of production and mainte-nance employees at the Regency plant. By the termsof a national collective-bargaining agreement be-tween Respondent and the Steelworkers employeesin the newly certified unit were automaticallyincluded within its coverage; lithographic productionemployees were also included.On October 5, Respondent offered five of theHudson plant lithographers similar jobs at theRegency plant, but on the condition that they jointhe Steelworkers pursuant to the union-securityclause in the Steelworkers contract with Respondent,and with certain less advantageous wages and otherconditions of employment. The employees rejectedthe offer on those terms.The Regency plant hired its first lithographicproduction employees in December 1973, andlithographic production began there in February1974.As of the time of the hearing before theAdministrative Law Judge, there were 24 lithogra-phers employed at the Hudson plant and 7 at theRegency plant; the Hudson plant was expected to becompletely shut down in July 1974.The General Counsel contends that, under theprinciple enunciated inMidwest Piping & Supply Co.,Inc.,63NLRB 1060 (1945), Respondent violatedSection 8(a)(2) and (1) of the Act by includinglithographic production employees at the Regencyplant in the production and maintenance unitrepresented by the Steelworkers, notwithstanding thependency of a real question concerning the represen-tation of the lithographic production employees andits awareness that the ALA was claiming to representsuch employees.The Administrative Law Judge held that Respon-dent did not by its contract violate Section 8(a)(2)because the ALA did not have even a colorable claimiPlayskool, Inc., a Division of Milton Bradley Company,195 NLRB 560(1972), enforcement denied 477 F.2d 66 (C.A. 7, 1973); cfAmerican BreadCompany,170 NLRB 85 (1968), cert denied 411 F.2d 147 (C.A. 6, 1969).2The Boy's Markets, Inc.,156 NLRB 105, 107 (1965)to represent the Regency lithographic employeesinasmuch as Respondent had no obligation totransfer theALA's bargaining status from theHudson plant to the Regency plant or to recognize itas bargaining representative of lithographic pro-duction employees at the Regency plant.The Administrative Law Judge has confused theexistence of a question concerning representationwith its resolution and thereby misapplied thedoctrine ofMidwest Piping."[T]he sole requirementnecessary to raise a question concerning representa-tionwithin the meaning of theMidwest Pipingdoctrine, as modified by the Board, is that the claimof the rival union must not be clearly unsupportableand lacking in substance."' There is no requirementunder this doctrine that the rival claim must in factbe valid and that the employer is required to bargainwith the rival union. It is enough that the rival claimto representation is not "clearly unsupportable orspecious, or otherwise not a colorable claim." 2 Anemployer faced with conflicting claims of rivalunions which give rise to a real question concerningrepresentationmay not recognize or enter into acontract with one of these unions until the represen-tation question has been settled under the specialprocedures of the Act.3 If the employer acts inderogation of this principle it violates Section 8(a)(2)and (1) of the Act.4Here Respondent was faced with a real questionconcerning which Union, the Steelworkers or theALA, was entitled to represent lithographic pro-duction employees at the new Regency plant. Formany years the ALA had represented the lithograph-ic production employees at the Hudson plant whichwas expected to be phased out and replaced in partby the Regency plant. Respondent had invitedemployee applications,- including applications' fromlithographic production employees, for transfer tothe new plant. It was also planning to transfer anddid transfer some of the lithographic equipment fromthe Hudson plant to the Regency plant. There is noevidence that the work and skills of lithographicproduction employees at the two plants were expect-ed to be significantly different. And from the timethat the ALA learned of the contemplated change inoperations it made known to Respondent its claim torepresent lithographic production employees at theRegency plant.Althoughwe have found thatRespondent was not required as a matter of law tobargainwith the ALA for the Regency plantlithographic production employees, this does notmean that the Respondent's claim did not raise a real3N.L.RB v Hudson Berlind Corporation,494 F.2d 1200 (C.A. 2, 1974),enfg 203 NLRB 421 (1973);The Boy's Markets, Inc., supra.4 Ibid. 1U4DECISIONSOF NATIONALLABOR RELATIONS BOARDquestion of representation. On the contrary, we findthat on the basis of the ALA's long history ofbargaining for lithographic production employees ina separate unit at the Hudson plant the transfer ofpart of the operations at the Hudson plant to theRegency plant, including some of the lithographicproductionwork, the transfer of some of thelithographic equipment from the Hudson plant to theRegency plant, and the expected offer of employ-ment at the Regency plant to some of the lithogra-phers employed at the Hudson plant, together withthe ALA's repeated claim to represent lithographicproduction employees at the Regency plant, createda real, substantial question concerning the represen-tation of these employees.5 Instead of submitting tothe Board the question of which Union was entitledto represent the Regency plant lithographic pro-duction employees, Respondent sought to resolve thequestion itself with the cooperation of the Steelwork-ers by utilizing the Board's processes while withhold-ing vital information from the Regional Officepersonnel. Undoubtedly, if Respondent had reportedthe ALA's interest and claim, as it was dutybound todo,6 no election would have been held and , nocertification would have issued until the unit place-ment of lithographic production employees at theRegency plant had been resolved. Apparently it wasto avoid this very possibility that information as tothe ALA's claim of representation was withheld.Accordingly,we fmd that, by entering into acollective-bargaining contract with the Steelworkerswhich included lithographic production employeestogetherwith other production and maintenanceemployees at the Regency plant, while a realquestion concerning representation of the lithograph-ic production employees existed, Respondent unlaw-fully assisted the Steelworkers in violation of Section8(a)(2) and (1) of the Act.73.The complaint further alleged that Respondentviolated Section 8(a)(1), (2), and (3) of the Act, byconditioning the transfer of certain lithographicproduction employees from the Hudson plant to theRegency plant upon their joining the Steelworkerspursuant to the union-security clause in the collec-tive-bargaining contract between Respondent andthe Steelworkers. The Administrative Law Judgerecommended dismissing this allegation in view ofhis fording that Respondent had not given illegalsupport to the Steelworkers in violation of Section8(a)(2).As we have found that Respondent didrender unlawful support to the Steelworkers withrespect to lithographic production employees, theattempt to, enforce the union-security clause of theNLRB.v.Hudson Berlind Corporation, supra.8U. S. Chaircraf, Inc.,132 NLRB 922 (1961).contract as to these employees violated Section8(a)(1), (2), and (3) of the Acts We so find.4.The General Counsel has requested that thecertification issued to the Steelworkers in Case 22-RC-5853 be amended to exclude lithographic pro-duction employees at the Regency plant. We fmdmerit in this request on two grounds. First, becauseRespondent violated its duty to inform the RegionalDirector of the ALA's claim to represent lithographicproduction employees; and, second, because theamendment is consistent with our remedial Orderrequiring Respondent to withhold recognition fromthe Steelworkers unless and until it is certified by theBoard.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Having found that Respondent violated the Act byrecognizing and bargaining with the Steelworkers asthe representative of lithographic production em-ployees at the Regency plant, and by applying tosuch employees the union-security clause in theSteelworkers contract covering production and main-tenance employees, we shall order Respondent towithdraw and withhold recognition from the Steel-workers as the representative of the lithographicproduction employees at the Regency plant unlessand until the Board shall certify it as such representa-tive.We shall also order Respondent to cease givingeffect to the collective-bargaining contract coveringproduction and maintenance employees between theSteelworkers and Respondent insofar as it is applica-ble to lithographic production employees at theRegency plant, or to any modification, extension,renewal, or supplement thereof. However, this ordershall not be construed to require Respondent to varyany of the substantive terms, conditions, and benefitsfor employees currently in effect.Having found that Respondent unlawfully assistedthe Steelworkers by entering into a collective-bar-gaining contract which included lithographic pro-duction workers at the Regency plant, and that theunion-security clause in that contract insofar as itapplies to such employees was unlawful, we shallorder Respondent to reimburse all past and presentlithographic production employees at the Regencyplant for all initiation fees, dues, or other moneyspaid or checked off pursuant to the unlawful union-securityagreement or any extensions, renewals,7N.L.RB. v. Hudson Berlind Corporation,supra,Playskool, Inc, supra.8 Ibid AMERICAN CAN COMPANY105modifications,or supplementsthereof, or any su-perseding agreement.Additionally,the amounts of reimbursement shallcarry interest at the rateof 6 percentper annum.9CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.LocalOne,Amalgamated Lithographers ofAmerica, International Typographical Union, AFL-CIO, and United Steelworkers of America, AFL-CIO, are labor organizations within the meaning ofSection 2(5) of the Act.3.By entering into a collective-bargaining con-tractwith the Steelworkers which included litho-graphic production employees together with otherproduction andmaintenance employees at theRegency plant, while a real question concerningrepresentation of the lithographic production work-ers existed, Respondent violated Section 8(a)(2) and(1) of the Act.4.By attempting to enforce as to lithographicproduction employees the union-security clause inthe collective-bargaining contract between Respon-dent and the Steelworkers, Respondent violatedSection 8(a)(1), (2), and (3) of the Act.5.By the foregoing conduct, Respondent hasinterfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by Section 7 ofthe Act, and -thereby has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,American Can Company, Greenwich, Connecticut,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Giving unlawful assistance or support to UnitedSteelworkers of America, AFL-CIO, or any otherlabor organization.(b)Recognizing the above-named ]Labor organiza-tion as representative of lithographic productionemployees at the Regency plant, unless and until ithas been certified as such representative by theBoard.(c)Giving any force or effect to its collective-bargaining contract with the above-named labororganization insofar as it applies to lithographicproduction employees at the Regency plant, unlessand until the said labor organization has beencertified as bargaining representative of such em-ployeesby the Board, provided, however, thatnothing herein shall require Respondent to vary orabandon any of the substantive terms, conditions,and benefits for employees currently in effect.(d) Encouraging membership in the above-namedlabor organization by attempting to enforce, as to thelithographic production employees at the Regencyplant, the union-security clause in the collective-bargaining contract with the above-named labororganization.(e) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Withdraw and withhold all recognition fromUnited Steelworkers of America, AFL-CIO, asbargaining representative of lithographic productionemployees at the Regency plant, unless and until theBoard shall certify it as such representative.(b) 'Reimburse all present and former lithographicproduction employees at the Regency plant for allinitiation fees, dues, and other moneys paid by orwithheld from them pursuant to the unlawful union-secprity clause, in the manner provided in theRemedy section of this Decision.(c)Post at its Regency plant, Edison Township,New Jersey, copies of the attached notice marked"Appendix." 10Copies of said notice, on formsprovided by the Regional Director for Region 22,after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintainedbyit for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered byanyother material.(d) Notify the Regional Director for Region 22, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS HEREBY FURTHER ORDERED that the certifica-tion issued to United Steelworkers of America, AFL-CIO, in Case 22-RC-5853, be, and it hereby is,amended to exclude lithographic production employ-ees.9HudsonBerlind Corporation, supra'° In the event that this Order is enforced by a Judgment of a UmtedStates Court of Appeals,the words m the notice reading"Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." 106DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize United Steelworkers ofAmerica,AFL-CIO, as the representative oflithographic production workers at our Regencyplant, unless and until it has been certified as suchrepresentative by the National Labor RelationsBoard.WE WILL NOT give any force or effect to thecollective-bargaining contract with United Steel-workers of, America, AFL-CIO, insofar as itapplies to lithographic production employees atour Regency plant, unless and until that Unionhas been certified as such representative by theNational Labor Relations Board.WE WILL NOT encourage membership in UnitedSteelworkers of America, AFL-CIO, by attempt-ing to enforce as to lithographic productionemployees at our Regency plant the union-securi-ty clause in our collective-bargaining contractwith United Steelworkers of America, AFL-CIO.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of rights guaranteed in Section 7 of theAct.WE WILL withdraw and withhold all recogni-tion from United Steelworkers of America, AFL-CIO, as bargaining representative of lithographicproduction employees at our Regency plant,unless and until the National Labor RelationsBoard shall certify the Steelworkers as suchrepresentative.WE WILL reimburse all present and formerlithographic production employees at our Regen-cy plant for all initiation fees, dues, and othermoneys paid by or withheld from them pursuantto the unlawful union-security clause applicableto them, with interest at 6 percent per annum.AMERICAN CAN COMPANYDECISIONSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge: The GeneralCounsel issued his complaint iii this proceeding on March25, 1974, after charges filed on September 28, 1973, in Case22-CA-5619, and on March 5, 1974, in Case 22-CA-5803,by Local One, Amalgamated Lithographers of America,InternationalTypographical Union, AFL-CIO (ALA). OnMarch 26,' 1974, the Regional Director for Region 22issued a Notice to Show Cause requesting American CanCompany (Company or Respondent) and United Steel-workers of America, AFL-CIO (Steelworkers), the partiesin Case 22-RC-5853, to show cause why the certificationissued in that case should not be amended specifically toexclude all lithographic production employees and whythat matter should not be consolidated with Cases 22-CA-5619 and 22-CA-5803 for hearing. Thereafter, both theCompany and the Steelworkers filed responses opposingamendment of the certification. The Regional Directornevertheless concluded that there were substantial andmaterial issues concerning the amendment of the certifica-tion and issued an order, on April 21, 1974, consolidatingCase 22-RC-5853 with the unfair labor practice proceed-ing on which complaint had already been issued. Thecomplaint alleges violations of Section 8(axl), (2),(3), and(5) of the Act.Iheld a hearing on these consolidated matters on May29-31, 1974, at Newark, New Jersey, at which all partieswere, represented. Briefs have since been received from theGeneral Counsel, Respondent, ALA, and Steelworkers,which I have fully considered.Upon the entire record in the case, including myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a New Jersey corporation with itsprincipalofficeatGreenwich,Connecticut,which isengaged in the manufacture, sale, and distribution of metalcans and related products at its various plants in theUnited States and Canada. Among these are one at JerseyCity,New Jersey (known as the Hudson plant), whereproduction was being phased out in 1973 and 1974, andone at Edison Township, New Jersey (known as theRegency plant), which began operations in 1973.In the course of its operations during a recent representa-tiveperiod,Respondent caused to be purchased anddelivered to its Regency plant goods and materials valuedin excess of $50,000 from points outside New Jersey.Respondent admits, and I find, that it is engaged incommerce within the meaning of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe charging party, ALA, and the party to the contract,Steelworkers,are both labor organizations within themeaning of the Act.III. THE UNFAIR LABOR PRACTICESTHE FACTSBriefly, this case revolves around the fact that ALA,which had represented a separate unit of- lithographicproduction employees at the Hudson plant for 30 years(where Steelworkers had represented a production andmaintenance unit) now finds itself frozen out from anyrepresentation at the new Regency plant, where Steelwork-ershas been certified for an overall production and AMERICAN CAN COMPANY107maintenance unit, including lithographic employees. Howthis came about is detailed below. Because there is virtuallyno disputeas tothe facts, the parties reserve the weight oftheir arguments to the formulation of the legal issues andtheir resolution.The Company's Hudson plant at Jersey City, which hasbeen operating for at least 30 years, comprised eightbuildings with over a million square feet of space. Its peakemployment in the last few years was about 1,800employees,representedby five labororganizations:Steel-workers for a production and maintenance unit comprisingthe vast bulk of the employees; ALA for a lithographic unitof about 44 employees at the beginning of 1973, and 24 atthe end of that year; and Teamsters, Operating Engineers,and Office Workers for other small units, none of which isinvolved in this case. The Company also operates twoother plants in New Jersey, at Hillside and Hoboken, bothof them fairly close to Jersey City. ALA also representedunits at these plants, and the three units were covered by asingle contract.On August 8, 1972, the Hudson plant manager, Marifjer-en, informed all employees that the Company intended toshut down nine,of its canmaking plants, including Hudson,within the next year and a half. On December 20, 1972, heinformed the Hudson employees that the Company wouldbe opening a new can manufacturing plant in EdisonTownship (which is about 26 miles from the Hudsonplant), that the new plant would employ about 250 peopleat full production, and that Hudson would be shut downby the end of.August 1973. Marifjeren invited Hudsonemployees who wished'to be considered for employment atthe new plant to apply through the employee relationsdepartment at Hudson. Eventually, over 300 Hudsonemployees applied for employment at the new plant, 216were offered employment there, but only 95 accepted suchoffers.Shortly after theDecember 20 notice was posted,Campione, ALA steward at Hudson, got in touch withHansen, executive vice president of ALA, to tell him thatHudson was to be shut down. Hansen then called Leser, anindustrial relations official of the Company, on January 16,1973, to find out what was happening and to express hisconcern about the lithographic employees losing their jobs.Hansen asked Leser whether the Company was consider-ing applying the ALA contract to the Edison plant, butLeser told him that it would be a new plant, that theCompany hoped that it be unorganized, but if it wereorganized, it preferred a "wall to wall" unit, that is, a singleproduction and maintenance unit including lithographicproduction employees.A few days later, Hansen wrote Marifjeren regarding theDecember 20 notice about opening a new plant at Edison(with a copy to Leser), in which he said:As an overwhelming majority of the employees whomwe represent have signified to us their desire to work atthe Edison plant and to continue to be represented byus,we will expect you to continue to recognize LocalOne as the collective bargaining agent of yourlithographic employees.We are taken aback that you did not see fit to advise usof this development and give us the opportunity todiscuss it with you.About January 20, ALA Steward, Campione, sentMarifjeren a petition signed by the lithographic employees,advising him that they all desired to work at the Edisonplant and continue to be represented by ALA. Marifjerenturned the petition over to the Hudson plant's supervisorfor employee relations, Ries. On January 30, Cooper, anemployee relations counsel at company headquarters wroteHansen, in response to Hansen's letter of the January 19,saying that he (Cooper) had concluded that the Companywas not obliged to recognize ALA as the representative ofany lithographic employees it might employ at its newplant, and that the present contract covering the Hudsonlithographic employees did not have to be applied there.Hansen did not reply to Cooper's letter until March 7,1973,and his response makes the following points: (1) thefailure of the Company to bargain with ALA regarding theprojected shutdown of Hudson and the move to Edisonviolated the Company's bargaining obligation, since itsmembers would be drastically affected by the move; (2)nothing more was involved than the transfer of existinglithographic operations and skills already employed atHudson to another plant; and (3) ALA expected theCompany to take to the new plant as many of the Hudsonlithographic employees as wished to go, and that it wouldcontinue to represent such a unit there. Finally, Hansensaid he expected to negotiate a new contract to replace theone expiring May 1, 1973 (covering Hudson, Hillside, andHoboken).Cooper immediately responded on March - 9 to thiseffect: (1) The Company has no,duty to bargain with ALAas to closing the Hudson plant or opening the new plant;(2) it had satisfied, for the period of their presentagreement,any, dutyitmight have to bargain over theeffects of closing Hudson on the lithographic employees,but would bargain for a new agreement covering Hudson;(3)ALA had not, established any right to representemployees of the new Regency plant at Edison, which wasnot yet opened; and (4) the Company, would consider foremployment at Regency all applicants on a nondiscrimina-tory basis, but would not automatically hire for the newplant every lithographic employee at Hudson who wishedto transfer.In mid-April Hansen met with Leser, and they negotiat-ed a new 3-year agreement for lithographic employees atHudson,Hillside,and Hoboken. The agreement, inevidence asGeneralCounsel'sExhibit 7,makes noprovision for the transfer of Hudson lithographic employ-ees to Hillside,Hoboken, or Regency even thougheveryone knew that Hudson would be closed down in late1973 or 1974, and that Regency would be operating then.Hansen admitted that there was no discussion at thebargaining sessions about the Regency plant, and ex-plained that he did not raise a question about it because ofthe advice of ALA counsel that since no lithographicemployees were then employed at Regency the question oftheir representation was premature. In any event, the ALAposition that its Hudson contract should be applied at 108DECISIONSOF NATIONALLABOR RELATIONS BOARDRegency had, in Hansen's opinion, been made clear to theCompany by their previous correspondence.A month later, at Hansen's request, he met with Leserand Buly, the Company's employee relations director.Among other matters, Hansen raised the Hudson closingand the Regency opening, and asked if the Company hadchanged its position on employing lithographic employeesfrom Hudson at Regency, and on his union representingthem. Buly replied that it was still their position thatRegency was a new plant, that they would like it to stayunorganized, but if it were to be organized they preferred asingle plantwide unit. Between this meeting in mid-May,and mid-September, there were no contacts or discussionsbetween ALA and company officials regarding any aspectof closing down Hudson and opening Regency.On July 7, 1973, canmaking operations began atRegency. Since this date is a turning point in the recital ofevents, it seems appropriate to break in here to' describe thedifferences in operations between Hudson and Regency.Sheeted plate in either its plain, coated, and/or decoratedform (a trade term for lithographic punting) is slit into canheights and diameters which are then formed into cancylinders and soldered. A top or bottom is seamed on, andit is then ready for shipment to the customer who fills itand seams on the other end.Until 1972, Hudson produced a wide variety in sizes andshapes of metal containers for coffee, shortening, beer,carbonated beverages, motor oil, and other products. Inthat year Hudson ceased manufacturing containers forsome of these product lines which were shifted to othercompany plants. Hudson also made aerosol cans, andRegency's production is devoted exclusively to that type ofcontainer. Some of the camnaking equipment for, Regencycame from company plants, including Hudson, while otherequipment was purchased. The lithographic presses andovens now in use at Regency are all from Hudson, butother presses and equipment used in the lithographicprocess at Hudson have been shifted to other plants or willbe scrapped. Some lithographic work previously done atHudson has been transferred to Hillside, and additionallithographic employees have been hired there, none ofwhom came from Hudson.At the time of this hearing, in May 1974, Regency hadabout 200 employees, while its projected full complementwill be about 255, in 26 different job classifications. WhenRegency was being manned, Hudson's employment wasdown to about 500, from a peak of 1,800. As has beenalready noted, only 216 Hudson employees were offeredjobs at Regency, on the basis of merit and skill rather thanseniority, and only 95 accepted employment there. Somesupervisors at Hudson were transferred to Regency, butmany others were assigned to other company facilities.However, all the, lithographic supervisors at Regency camefrom Hudson.Continuing the recital of events after Regency opened inJuly 1973, the next significant date is August 23, 1973,when Steelworkers filed a representation petition (Case 22-RC-5853) for a unit of "all production and maintenanceemployees including lithographers" at Regency. Of the 64employees who then constituted the total complement atRegency, there were no lithographic workers. These 64occupied 16 job classifications, of the 26 to be eventuallyfilled.On or about September 10, the Regional Director forRegion 22 approved a Stipulation for Certification uponConsent Election, signed by the Company and Steelwork-ers, for an election in a unit described as "All hourly rateproduction and maintenance employees employed by theEmployer at its Regency plant .... (with the customaryexclusions of office clericals, supervisors, guards, etc.).Lithographic employees were neither specifically includednor excluded. The phrase "including lithographers" con-tained in the petition was onutted from the unit descriptionin the stipulation, at the suggestion of the Board agent onthe assurance of the Company that no lithographicemployees were then employed at Regency. The Boardagentwas apparently not informed that ALA wasinterested in transferring its unit employees at Hudson toRegency.The election was scheduled to be held on Friday,September 21. On September 19, or a few days earlier,ALA steward Campione learned of the pending electionfrom a Hudson employee and had the informationconfirmed by Ries, a company employee relations official.Campione then called the 'union office and spoke toOlmstead, its director of organizing, urging him to takesome action about the election. Olmstead prepared a letterand had it delivered by hand to the Regional Office about3 p.m. on September 20. It is addressed' to the ActingRegional Director and reads as follows:Just learned of representation election scheduled forSeptember 21st at American Can, Pierson Avenue,Edison New Jersey. We object to any inclusion oflithographic workers in whom we have an interest andwho do not properly belong in plant wide unit./s/ A: OlmsteadDirector of Organizing- Financial SecretaryThe letter was immediately turned over to PhyllisSchectman, the Board agent assigned to the representationcase. She called Ries at the Hudson plant, and asked him ifhe knew of any interest that ALA had in the election.Schectman did not testify at the hearing, but Ries says hetold her that he knew of no interest of the ALA, but thatshe could call Company headquarters at Greenwich, wherethe matter was being handled. Ries admitted that he hadseen and had sent on to Greenwich,' the letter of January19,1973, from Hansen of ALA to Plant ManagerMarifjeren which indicated his Union's desire to continueto represent at the new plant in Edison the employees in itsunit at Hudson. Ries also admitted that he had seen thepetitionwhich the Hudson lithographic employees hadsent to Marifjeren about the same time, expressing theirinterest in working at the new plant and being representedby ALA. There is nothing in the record to indicate whetherSchectman tried to call Cooper, who had signed toStipulation for Certification on behalf of the-Company, athis office in Greenwich.She did, however, call Olmstead at the Union's office,but he was out. She left a message for him to call her,which he got the next morning, the day of the election.Instead,Olmstead called the Union's attorney, but was AMERICAN CAN COMPANY109unable to reach him. So far as the record shows, Olmsteaddid nothing further to alert the Regional Office that ALAhad a present or potential interest in representing anyoneat Regency.The election proceeded that day without objection by theBoard agent. The 'ballots were opened and counted, andSteelworkers won by a vote of 84 to 0. No lithographicworkers voted as there were none yet employed atRegency.Sometime in the next week, Mr. Gill, attorney for ALA,called the Regional Office presumably to protest theholding of the election, although. there is no directtestimony on the point. In any event, on Friday, September28, a week after the election, ALA filed unfair laborpractice charges against the Company and Steelworkers.(The chargeagainstthe Steelworkers was later withdrawn.)The chargeagainstthe Company alleged (1) a refusal tobargain from December 20, 1972, with ALA' as thebargaining representative of the lithographic productionemployees at both Hudson and Regency; and (2) unlawfulassistancetoSteelworkers in becoming the collective-bargaining representative of lithographic employees atRegency to the exclusion of ALA, their rightful representa-tive.The following Monday, October 1, 1973, the RegionalDirectorissueda Certification of Representative, certifyingthat Steelworkers was the exclusive representative of theproduction and maintenance unit at Regency. Under anational agreementbetween the Company and Steelwork-ers, the certified unit was added thereunder, and the union-security clause in that agreement became immediatelyeffective. Those already employed had 30 days in which toJoin Steelworkers, while new employees had 30 days afterthe date of their employement to join. There were thenabout 90 employees in, the unit, or more than 30 percent ofthe expected full complement of 255, occupying 16 of the26 expected job classifications, or more than 50 percent ofsuch classifications.The contract bar rule ofGeneralExtrusion Company, Inc.,121 NLRB 1165 (1958), had beensatisfied.On October 12, Marifjeren and Ries interviewed fivelithographicemployees at Hudson (Rizzardi,Grupe,Lemke,Amorese, and Posnanski) and offered thememployment at Regency. They were told that they wouldhave to join Steelworkers, pursuant to the union-securityprovision of the contract covering Regency, that the hourlyratesunder that contract werelessthan they were presentlyreceivingunder the ALA contract at Hudson, that theirprior service with the Company would count toward theirpension,but not for seniority at Regency, and that theirwork week would be 40 hours instead of 32.5 hours as atHudson. They were given time to consider the offer. A fewdayslater,they all advised a company representative thatthey would not accept the offerunlesstheir employmentwould be under ALA jurisdiction. Undoubtedly, one of thefactors in their collective decision not to accept employ-ment at Regency under the Steelworkers contract was theircovet age under the ALA pension plan by which they werecredited for years of service prior to their employment withAmerican Can, with other employers under contract withtheir union.Regency hired its first lithographic employees in Decem-ber 1973, and lithographic production began there inFebruary 1974. As of the time of the hearing, the end ofMay 1974, there were 24 lithographic employees still atHudson and 7 at Regency. The latest estimate as to whenHudson would completely shut down was July 1974.For the next 5 months, presumably while its September28 charge was being investigated by the Regional Office,ALA made no attempt to contact the Company as to itsclaims for representation at Regency. Then, on March 4,1974, Gill, counsel for ALA, advised the Company that itwas adhering to its position that the contract currently ineffect for lithographic employees at Hudson also coveredthe same type of employee at Regency, and requesting theCompany to recognize it as the bargaining, representativefor the four lithographic employees then employed there.The next day, ALA filed its charge in Case 22-CA-5803,alleging a violation of Section 8(a)(3), by conditioning thehire of the five employees who had been offered jobs atRegency on their joining Steelworkers, and a violation ofSection 8(a)(5) by wrongfully refusing to recognize it, on orabout March 4, 1974, as the bargaining representative forthe lithographic employees at Regency.. The same day,March 5, ALA withdrew the 8(a)(5) portion of its firstcharge, to the effect that the Company had refused tobargain with it from December 20, 1972, for the lithograph-icemployees both at Hudson and at Regency. TheRegional Director approved the withdrawal of this portionof the first charge on March 6, 1974.Thereafter, as I have previously noted in the "Statementof the Case" the Regional Director issued a consolidatedcomplaint alleging violations of Section 8(a)(1), (2), , (3),and (5), and later, a Notice to Show Cause why theCertificationofRepresentative inCase 22-RC-5853shouldnot be amended to exclude all lithographicproduction employees (at Regency) from the appropriatebargaininay g unit.On M 21, 1974, almost 2 months after issuance of thecomplaint, and about a week before the start of thishearing, counsel for ALA requested the Company tobargain about the effects of the impending phase-out oflithographic operations at Hudson. A few days later, theCompany responded that although no phaseout date hadyet been announced, it was imminent, and that it waswilling to discuss the matter with' ALA at a mutuallyconvenient time. If such bargaining has in fact occurred,either, before or after the hearing, I have not been madeaware of it.The Allegations of the Complaint and theContentions of the PartiesFrom this welter of facts, frustrated hopes, possibleerrors, oversights and sharp practices, the General Counselhas constructed a complaint alleging violations of Section8(a)(1), (2), (3), and (5). From the allegations of thecomplaint and his brief, it appears that the GeneralCounsel's theory of the case is as follows: Respondent,although aware that ALA was demanding recognition forthe lithographic production employees at Regency, andwhile there was a pending question concerning representa-tion over that unit, nevertheless entered into an agreement 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Steelworkers which provided that the lithographicemployees be included in the production and maintenanceunit, and thereafter applied the union-security and check-off provisions to them; Respondent urged and solicited thelithographic employees at ` Hudson to join Steelworkers,and required them to do so as a condition of beingtransferred to Regency; the certification in Case 22-RC-5853 should be amended to exclude the lithographicproduction'' employees at Regency because the Companyknew at the time the Stipulation for Certification wasentered into that ALA had raised a valid questionconcerning representation, and was under a duty to informthe Regional Director of all such claims of which it wasaware; and Respondent 'refused to bargain with ALA asthe exclusive bargaining representative of the lithographicemployees at Regency.The two basic propositions relied on to support theGeneral Counsel's theory of the case are, it seems to me,(1) that ALA's representation of the lithographic unit atHudson and its claimthat 'all lithographic employees hiredat Regency would continue to be represented by it, raised atimely question concerning representation which Respon-dent ignored at its peril (and from which the allegedviolations of Section 8(a)(2) and (3) flow); and (2) thatRespondent was obligated to recognize and bargain withALA at Regency because the transfer of lithographicoperations from Hudson to Regency was a "mere reloca-tion" of such operations. (The 8(a)(5) allegations.)ALA, the Charging Union, concentrates in its brief onthe argument, identical with that of the General Counsel,that the lithographic operations at Regency were trans-ferredwithout substantial change from Hudson, so thatALA remained the representative of the 'lithographicemployees at Regency. The conclusions it draws from 'thatargument are that' the Company should be ordered toabide by the terms of the Hudson bargaining agreement' forall lithographic employees now at Regency, and that theCompany should be ordered to reinstate and make wholethe lithographic employees at Hudson who were terminat-ed by virtue of its unlawful' conduct.The Companyarguesthat Regencyis a newfacility, nota relocation of Hudson,'but whether it is or not, the factthat there has been no accompanying transfer of a largeproportion of Hudson employees to Regency means ' thatno union which represented employees at Hudson wasentitled to carry over bargaining rights to the new plant.The CompanystressesthatALA never requested it tobargain over the effects on Hudson employees of thatplant'sphasingout (including the transfer of suchemployees to Regency) before issuance of the complaint.In any event, the Company argues that even if the move toRegency was a relocation, neither ALA nor the Hudsonemployees had an absolute-or automatic right to transfer tothe new plant. As for the Notice to Show Cause why theSteelworkers certification should not be amended toexclude a lithographic unit, the Company argues that noamendment should be ordered because ALA waived, anyrights it may have had at Regency by its failure to assert itsclaim,and that the Regional Director was on notice thatthe lithographic process employees were to be included inthe production and maintenance unit at Regency. Finally,the Company contends that the 8(a)(5) allegations of thecomplaint are barred under Section 10(b), since they relateto matters occurring more than 6 months prior to the filingof any pending charge.Steelworkers urges that Regency was not a relocation ofthe Hudson plant, pointing out, as does the Company in itsbrief, that the new plant is limited to just one of the manyproduct lines manufactured at Hudson, that the machineryat Regency did not all come from Hudson, and that thetotal number of employees at Regency is a,small fraction ofthose previously employed at Hudson. Furthermore, evenifRegency were considered, a relocation of Hudson, theCompany was still under no obligation, to bargain withALA for a lithographic unitsinceALA never represented amajority of the lithographic employees at Regency, nor wasits lack of majority due to unfair labor practices committedby the Company. Steelworkers also urges that the allega-tion of the complaint to the effect that the Company hasrefused to recognize and bargain with ALA since January19, 1973 (when the lithographic employees at Hudson firstindicated their interest in transferring to, the new plant withtheir existing ALA representation), 'is not sustainable bythe ALA charge of March 5, 1974, which is the only chargecurrently related to an 8(a)(5) violation. It also argues thatits certification for the production and maintenance unit atRegency, issued on October 1, 1973, should' not beamended' to exclude lithographic employees because theCompany was under no obligation to recognize ALA forany employees at Regency. It points out that its petition forthe Regency production and maintenance unit specificallyincluded lithographic employees, and that if ALA failed tointervene in time it was its own fault or that of theRegionalDirector, but not the fault of the Company.Steelworkers also points out that the Company recognizeditbefore' Regency had any lithographic employees, andthat the election was properly held' since theGeneralExtrusionrule as to percentage of employees and jobclassifications had been met., It takes the position that thelithographic employees at Regency, all of whom were hiredafter its certification, are a proper accretion to itsproduction and maintenance unit.Analysis and ConclusionsAlthough the briefs of the General Counsel and theRespondent, the two major proponents here, touch on allthe issues raised by the facts in thiscase, they do so fromdifferent perspectives and with varying emphases.The General Counselstartswith the proposition thatRespondent failed to satisfy the Board'sMidwest Pipingdoctrine (63NLRB 1060) by not maintaining strictneutralitybetween the competing claims of ALA andSteelworkers to represent its lithographic employees at thenew Regency plant. Based on its failure to maintain suchneutrality, the General Counsel argues that Respondentalso violated Section '8(a)(2) by agreeing to extend thecoverage of its nationalagreementwith Steelworkers to theRegency plant's lithographic employees. It then follows,according to the General Counsel, that Respondent furtherviolated Section 8(a)(2), as well as (3), by applying theunion-security and checkoff provisions of that agreementto the Regency lithographic employees, and by informing AMERICAN CAN COMPANYfive lithographic employees at Hudson that they would betransferred toRegency only if they agreed to joinSteelworkers.Finally, the General Counsel contends that Respondentviolated Section 8(a)(5) by refusing to recognize andbargain with ALA for aunitof lithographic employees atRegency. The contention is based on the following points:the lithographic operation at Regencywas a mererelocation of the one at Hudson; Respondent was requiredto negotiate the basis and conditions on which the Hudsonlithographic employees would be allowed to transfer toRegency, but failed to do so; and, although ALA did notrepresent a majority of the lithographic employees atRegency, it would probably have had such a majority butfor Respondent's refusal to bargain and its violations ofSection 8(a)(2) and (3), since the ALA employees atHudson had indicated a desire to transfer with continuedALA representation, and would have done so since the twoplants were only 26 miles apart.It should be noted that the General Counsel unlike ALA,does not contend that the ALA contract for Hudson isalreadyapplicable to the lithographic employees atRegency.The Respondent's argumentsare addressed to pointswhich are either unraised by General Counsel or barelyconsidered by him. They are the following: there has beenno violation of Section 8(a)(5) because the allegations ofthe complaint pertaining to that Section are barred bySection 10(b), since the basis of the complaint is an actwhich occurred on January 19, 1973 (ALA's first demandthat all Hudson lithographic employees be transferred tothe new plant with their representation intact) more than14months before the filing of the only extant chargereferring to Section 8(a)(5); the complaint seeks to bestowon ALAa status asthe representative of lithographicemployees at Regency, which it could acquire only byshowing that it had been designated as such by theRegency employees; and that ALA waived its rights tobargain about how a transfer of some unit employees fromHudson to Regency might be effectuated by its insistencethat the Company had no other option than to transfer allthe lithographic employees from Hudson to Regency.Respondent contends that Regency was a new plant andthat it had a right to hire whom- it wanted there, subjectonly to its admitted obligation to bargain with ALA, ifrequested to do so, about the terms and conditions onwhich the Hudson lithographic employees would beoffered jobs at Regency, if offered jobs at all.As to the' alleged violations of Section 8(a)(2) and (3),Respondent points out that it entered into a collective-bargaining agreementcontaining a union-security clausewithSteelworkers,only after the Regional Directorcertified Steelworkers as the representative of a productioniThere isalso another possible alternative- that the existingcontractprovides, by its terms, that it shall apply to therelocated operation. SeeHelrose Bindery, Inc,204 NLRB 499 (1973),and The Rittling Corporation,203 NLRB 355 (1973).1 find, in theinstant case,that neitherthe expired northe new contract between Respondentand ALA for theHudson plantcontains such a provision. A relatedbut separate question,whether ALA'sbargainingrightsforthe Hudson unit (irrespective of any contractprovision) are transferableto similar workperformed at Regency, isdiscussed hereafter.2SeeRegal Aluminum,Inc,190 NLRB 468, andMcLoughlin Manufac-111and maintenance unit at Regency, despite the fact that acharge filed by ALA, alleging a violation of Section 8(a)(2)was then pending in the Regional Office. Respondent doesnot consider the argument made by the General Counselthat its failure to inform the Regional Office that ALA wasclaiming representational rights at Regency constitutedillegal assistance to the Steelworkers.Section 8(a)(5):Certain bargaining obligations flow froman employer's decision based on economic considerationsto relocate all or part of his operations. There is, first, theobligation to inform the representatives of his employees ofhis decision, and to afford them an opportunity to presenttheir views. If the employer cannot be persuaded to retracthis decision to relocate, he is still obligated to bargain, ondemand, as to the effects of the relocation on theemployees at the old plant, that is, who will be employed atthenew plant, under what terms and conditions ofemployment, and who will be terminated, with whatseverance rights and benefits.'Here, the Company, with 60 plants throughout thecountry, decided in 1972 to close down 9 plants; includingHudson, and to realign its operations by moving, purchas-mg, and scrapping equipment, transferring supervisors,and generally modernizing its business. As part of theseefforts it built a new plant, Regency, limiting its productionthere to the manufacture of aerosolcans,one of the manyproduct lines previously manufactured at Hudson. Litho-graphicwork on other product lines was transferredelsewhere, but all the lithographic work on aerosol cansformerly done at Hudson was transferred without changetoRegency. The employee complement at Regency wasdrastically reduced from that at Hudson both for canproduction and for lithographic work.Although the Company did not formally notify ALA(nor Steelworkers either, apparently) of its intention tocloseHudson down, it did give all its employees amplenotice and kept them informed as to its timetable forphasing out Hudson and opening Regency. As a practicalmatter, ALA was immediately made aware of the Compa-ny's decision to close Hudson down, but never seriouslysought to persuade it to do otherwise. The complaint doesnot allege that the Company's failure to notify ALA of itsintentions as to -Hudson is an independent violation ofSection 8(a)(5), nor does the General Counsel argue that, ifit is a violation, it should be remedied inanyparticularmanner.2 Under these circumstances, I make no finding astowhether the Company's failure to notify ALA of itsdecision to close Hudson down was in violation of Section8(a)(5).It is well-established, from the "plant relocation" casescited below3 that a union representing employees at aplant whose operations are partially or completely termi-nated and relocated elsewhere is entitled to negotiate theturfingCorporation,182 NLRB958, enfd as mod.,,rub nom. InternationalLadies Garment Workers Union v. N.L.R.B,463 F.2d 907 (C.A.D C), wheretheBoard awarded backpay to the affected employees because of theemployer's failure to notifythe bargaining representativeof its intention torelocate its operations3Fraser &JohnstonCompany,189 NLRB 142, enfd in part 469 F.2d1259 (C.A. 9),The Pierce Governor Company, Inc.,164 NLRB 97, aff d 394F 2d 757 (C.A.D.C.),Cooper Thermometer Conpany,160 NLRB 1902, enf din part 376 F.2d 684 (CA. 2), andDie Supply Corporation,160 NLRB 1326,enf'd 393 F.2d 462 (CA. 1). 112DECISIONSOF NATIONALLABOR RELATIONS BOARDbase's and conditions on which the employees affected bythe termination may transfer to the new plant and therebycontinue to be employed. If, on the basis of suchbargaining, the employees at the closed-down plantconstitute a majority at the new, then their bargainingrepresentative is unaffected by the move. But if theemployer has refused to bargain about the effects of therelocation on its employees, the Board will infer, if the oldand new plants are not too distant, and if the new is acontinuation of the old in terms of production andequipment, etc., that the employees would have transferredbut for the employer's illegal action, so that their union atthe old plant continues to be their majority representativeat the new.A recent Board case exemplifying these principles isFraser & Johnston Company,189 NLRB 142 (1971), andsinceall the parties recognize its pertinency to the casehere, I will summarize its facts and holdings in some detail.The Company (Fraser) was a wholly-owned subsidiaryof Westinghouse. Fraser was engaged in its San Franciscoplant in the manufacture of heating and cooling equip-ment,whileWestinghouse operated a plant at SanLorenzo, 26 miles away, where it manufactured switch-board panels for the electrical industry. The employees atthe Fraser plant were represented by three unions in whatwas substantially a production and maintenance unit,while theWestinghouse employees were represented byanother union, IBEW. Fraser employed over 300 hourlyrated employees at San Francisco, while Westinghouse hadabout 85 employees at San Lorenzo.Fraser notified the San Francisco unions in July 1968that it was considering moving to Westinghouse's SanLorenzo plant because of the inadequacy of its presentlocation. In April 1969, Fraserbeganto move its inventoryand machinery to San Lorenzo, and full production beganthere in August. The San Francisco plant had been shutdown, in July, and all the hourly rated employees wereterminated. All requests by the San Francisco unions andthe employees there for transfer to San Lorenzo with theretention of existu}g rights were rejected. In the meantime,Fraser had negotiated with IBEW at San 'Lorenzo onchanges in the latter's contract,with Westinghouse regard-ing new job classifications for the influx of new employeeswho had been hired to perform the work done at SanFrancisco.With the new employees hired at San Lorenzo, IBEWrepresented more than twice as many employees as it hadpreviously represented, in a variety of new job classifica-tions.In the meantime,Westinghouse had relocated its SanLorenzo operations to another plant 200 miles away. Thus,Fraser wasestablished at San Lorenzo, carrying out thesame operationswith the same machinery, operatingmethods and supervisors that it had used at San Francisco,but with another union.Fraser's asserted reason for not considering the requestof the San Franciscounionsfor transfer of their unitemployees to San Lorenzo with their bargaining rights andexistingcontracts, was that it was legally obligated to applythe existingIBEW contract at San Lorenzo to its relocatedoperation there. It offered the unions only an agreementfor severance pay coupled with the final termination of therepresented employees and the extinguishment of theircontractual and recogmtional rights.The Board rejected the Company's contention that itcould not be held,tQ have violated Section 8(a)(5) by notbargaining over transferring the San Francisco employeestoSan Lorenzo because it was legally committed torecognize IBEW as the representative of all employees atSan Lorenzo, holding instead that bargaining over thetransfer of the San Francisco employees was obligatory,and that the Company had failed to do so.The essential element in finding that Fraser "refused tobargain" with the San Franciscounions was itsrefusal toconsider their request that their unit employees betransferred to San Lorenzo, based on its alleged commit-ment to IBEW. As the majority opinion in that decisionput it (189 NLRB at 143):Respondent was, of course, not free to make thiscommitment to the IBEW, and itscommitment wasitself an unfair labor practice. But it is that commit-ment which `led Respondent to refuse even to considerthe proposals of the San Franciscounionsthat SanFrancisco employees be permitted to follow their jobsto San Lorenzo. Had Respondent bargained in goodfaith concerning these proposals,thatis to saywithoutregardto its commitmentto the IBEW,it is highlyunlikely that it would have refused to permit those SanFrancisco employees who wished to transfer to do so,for a majority of the employees of each of the SanFrancisco units had indicated a desire to transfer toSan Lorenzo. These employees were experienced andskilled in the necessary work tasks and they could haveworked in San Lorenzo - only 25 miles from SanFrancisco - without moving their homes.Thus, the vice in Fraser's violation of Section 8(a)(5) was inimposing an illegal condition to consideration of theunions' proposals, not in refusing to grant them. AsChairman Miller said in his opinion, concurring in partand dissenting in part: (fn. 5, p. 144)The violation found is based on Respondent's refusalto bargain in good faith over the transfer rights of theSan Francisco employees after shutdown of thatlocation.We do not hold that Respondent was requiredto transfer any San Francisco employees, only thatRespondent was required, but failed, to bargain overthat issue.We are not at liberty to. presume that good-faith bargaining would have produced any agreementto require transfer of San Francisco employees. See H.K Porter Co. v. N.L.R.B.,397 U.S. 99.Cooper Thermometer Company,160 NLRB 1902 (1966), isanother plant relocation case where the old and new plantswere also about 25 miles apart, a distance considered tomake it likely that employees at the shut-down plant wouldhave transferred if given the opportunity. Here, too, as inFraser & Johnston Company, supra,independent violationsof Section 8(aX5) by the company (refusing to furnishinformation on changes in classifications, rates, andschedules, and dealing individually with employees inderogation of their bargaining representative) negated its AMERICAN CAN COMPANYclaim that it had bargained in good faith with the unionover conditions of transfer to the new plant.I find there are significant differences between this caseandFraser& Johnston,Cooper Thermometer,andDieSupply, supraIn those cases the Board found violations ofSection 8(a)(5) in the respondents' refusal to recognize andbargain at the new plants with the unions which represent-ed employees at the old plant, partially on the ground thatthe new plant was no more than the old plant in a differentlocation.Machinery, manufacturing processes, and super-vision were transferred practically intact from one to theother facility with nothing changed but the site. InDieSupply Corporation,160 NLRB 1326 at 1341 (1966), theTrial Examiner found that there had been no change inanything except location and the termination of senioremployees; inCooper Thermometer Company,160 NLRB1902 at 1912 (1966), the Trial Examiner held that the newplant was not established as an additional facility, but wasinstead a 'transposition or removal of the employer'sbusinessfrom one location to another; while inFraser &Johnston Company,189 NLRB 142 (1971) (fn. 3), the Boardfound that the employer's operation at San Lorenzo was acontinuation of the operations at its former plant at SanFrancisco,while the court of appeals, in enforcing -theBoard's order in part, observed that "In all materialrespects- company name, products, machinery, opera-tionalmethods and supervision - the Company's opera-tions in SanLorenzo were a continuation of the operationsithad formerly conducted in San 'Francisco." 469 F.2d1269 (C.A. 9, 1972).In thiscase, the Regency plant was not a simple removalof Hudson to a new location. Where Hudson had been thesite for the manufacture of a wide range of products,Regency is limited to the manufacture of a single productline. It isof course true that the Company's businessnationwide is the manufacture of metal containers, andthat theirsizeorwhat they are filled with may beconsidered to be irrelevant to its basic processes. However,manufacturing processes undoubtedly vary with the size orshape of the product, and the reduction of many productlinesto a single line represents a much more substantialchange in the Company's business and production thanoccurred in the other "relocation"casesmentioned above.Furthermore, much of the supervisory staff employed atHudson was no longer needed at Regency and wastransferred elsewhere, while only, part of the machinery atHudson was ,physically moved to Regency. These are theexpected consequences of a substantial diminution in thenumber of production and maintenance workers needed atRegency. Employment at Hudson was about 500 when thedecision was reached to close it down, while the maximumemployment at Regency will , be just half that. Sosubstantial a reduction in force is incompatible with aconclusion thatRegency was nothing more than acontinuation of Hudson,I am aware that the General Counsel and ALA do notdeny that Regency is' something more than Hudson at aremoveof 25'miles.They argue that even if Regency is nota continuation of Hudson, yet the lithographic departmentat the new plant is exactly the same as at the old, withemployees exercising the same skills on the identical113machinery. Even that, however, is only partially true. Heretoo, employment in the Regency lithographic departmentwill be about half of what it was at Hudson, and althoughall the lithographic equipment now at Regency came fromHudson,other equipment no longer needed at Regency hasbeen scrapped or sent to still other plants. I find, therefore,that neither the lithographic department at Regency northe entire plant is a "mere relocation"or continuation ofthe business and processes formerly conducted at Hudson.An employer who opens an additional plant by transfer-ringmachinery from a number of his other plants,including one which is being shut down, is not obligated tohire at the new facility those employees who manned themachinery being transferred. Neither jobs nor representa-tion rights adhere to specific pieces of machinery ormanufacturing processes,and flexibility in meeting achanging economic situation requires flexibility in the rightto hire and fire. Changes and adjustments of the magnitudepresent here necessitate a freer hand in adjusting employ-ment to new conditions than if the employer was merelymoving an existing facility to a new site. I thereforeconclude that the Company was correct in asserting that ithad no absolute or automatic obligation to recognize ALAas the bargaining representative of lithographic employeesatRegency,merely because it had represented suchemployees at Hudson. It did, however, have an obligationto bargain with ALA, if requested to do so, about theeffects of closing down Hudson on the employees whom itrepresented there.The first communication between ALA.and the Compa-ny after it learned that a new can manufacturing plantwould be opened 26 miles from Hudson was a call fromHansen, executive vice president of ALA, to Leser, anindustrial relations official of the Company, on January 16,193. After expressing concern about lithographic employ-ees,losingtheir jobs,Hansen asked Leser whether theCompany was considering applying the current contract atHudson to the new plant. Leser told him in effect that noneof the contracts at Hudson would be carried over to thenew plant. A few dayslaterHansenwrote the Hudsonplantmanager', and Leser that ALA expected to berepresented at the Edison Township plant.Hansen again wrote to the Company about a monthlater,March 7, 1973, repeating his claim that ALA shouldcontinue to represent a lithographic unit consisting of asmany Hudson employees as wanted to transfer to the newplant. He also protested the Company's failure to bargainabout the projected shutdown of Hudson, since ALAmembers were affected by the move. The Companyresponded a few days later that it had no duty to bargainabout closing Hudson or opening the new plant,'thatanyduty it might have to bargain over the effects of closingHudson was covered by its existing contract,and that itwould bargain for a new agreement to be applied toHudson. It also'advised Hansenthat the Company wouldconsider for employment at Regency all applicants on anondiscriminatory basis, but would not automatically hirethere every lithographic employee who wished to transfer.A month later, Hansen met with Leser and negotiated anew 3-year agreement covering the three New Jerseyplants, including Hudson, where it was the bargaining 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative. Hansen did not ask for any special benefitsfor employees who might be terminated because ofHudson's closing,nor did he request separate negotiationson the effects of such closing on Hudson lithographicemployees. A month later, Hansen met with Leser and hissuperior,Buly,and again Hansen limited himself todiscussing whether the Company would consider employ-ing Hudsonlithographic employees at Regency, with hisunion representingthem. Buly reiterated the Company'sclaim thatRegency was a new plant and, in effect, thatneither employees nor bargaining obligations at Hudsonwould be brought over to Regency. Hansen did not, as analternative, 'request' bargaining overanyother aspects ofthe move.There was no attempt by the Company to conceal thefact that production would begin at Regency in July 1973,and that inevitably all -lithographic work at Hudson wouldbe transferred there. Nevertheless, ALA made no attemptto negotiate with the Company about the effects of theclosing of Hudson on its members employed there. In lateSeptember 1973, when ALA filed its first charge with theBoard, it again claimed representation rights at Regency,but not that the Company had refused to bargain with itover the effects of the closing or the conditions on whichapplications for employment at Regency would be consid-ered. After another 5 months, ALA filed a second chargewhich again alleged only a wrongful refusal to recognize itas the bargaining representative for lithographic employeesat Regency.Thus, from January 1973 to March 1974, ALA consist-ently claimed that its bargainingstatusat Hudson entitledit torepresent all lithographic employees to be hired atRegency. Not until May 21, 1974, 2 months after issuanceof the complaint, did ALA request the Company tobargain with it about the effect on its members of the finalclosing of Hudson. The Company replied immediately thatitwas willingto discuss the matter.I see no need to engagein an extended discussion aboutthe ALA requests for bargaining: I am satisfied that theywere limitedto the demand that only ALA-representedemployees be hired at Regency, and that ALA continue torepresentthem there. I have already found that Regencywas not a continuation of Hudson, and that ALA had noinherentright to represent whomever the Company hiredfor its lithographicoperationsat Regency. I now find thatat no timebefore theissuanceof the complaint did ALArequest'bargainingon what it was entitled to - meetingand negotiating with the Companyon such matters asseverance benefits for employeesterminatedat Hudson orthe factors to be used by the Company in deciding whomto hire atRegency., The Company need not have agreed towhatever demands of this sort ALA might present, butALA never even put it to the test. I conclude that ALA haswaived its rights to bargain about the effects on Hudsonemployeesof that plant's closing .4Two further,points needto be cleared up before Iconclude mydiscussionof the 8(a)(5) aspectsof the case.1.InFraser & JohnstonandCooper Thermometer, supra,the Board held that the operations of the relocated plantwere sufficiently similar to those of the closed plant so thatthe representative status of the unions there should betransferred to the relocated plant. Part of the considerationfor the Board's findings in those 'cases was that theemployershad committed independent violations ofSection 8(a)(5), either by insisting on an illegal condition tobargaining (inFraser & Johnston)or by refusing to furnishpertinent job data (inCooper Thermometer),and that theseviolations had frustrated the unions"attempts to bargainabout the effects on their members of the plant relocation.If the Board should disagree with me that Regency wasnot a continuation of Hudson but rather a quite differentoperation, I hereby observe that the Company did nothingto frustrate the course of bargaining by committing thekinds of violations noted above. In my opinion then,Fraser& Johnston and Cooper Thermometerare distinguishablefrom this case, even if the Board fords that Regency, or itslithographic department, is only a continuation of itsHudson counterpart. In any event, my finding that ALAwaived its right to bargain over "effects" is further supportfor the conclusion,which I hereby reach, that theallegations of the complaint with respect to Section 8(a)(5)should be dismissed.2.The Company and Steelworkers argue forcefully that10(b) bars the refusal-to-bargain allegations because theonly charge dealing with that matter is dated March 5,1974, or 14 months after ALA first asserted its claim thatits status at Hudson carried over to Regency. I find nomerit in the contention, since ALA continued to put itsclaim forward well within 6 months of its March 1974charge.5Section 8(a)(2) and (3):When Steelworkers filed itspetition on August 23, 1973, to represent a production andmaintenance unit, including lithographers, at Regency, theplant had been in operation little more than a month. Nolithographicworkers had yet been employed, nor werethere any on September 10, when the Regional Directorapproved the Stipulation for Certification upon ConsentElection, on September 21, when the election was held, oron October 1, when the certification was issued. Nolithographicworkers were employed at Regency beforeDecember.The General Counsel contends that the Companygranted illegal support to Steelworkers when it agreed toextend their nationwide contract to the Regency plant,following the certification to Steelworkers on October 1.The basis of the contention is that the ALA claim to berecognized atRegency raised a question concerningrepresentation which the Company ignored, and that itdeliberately, concealed the ALA claim from the RegionalDirector when he approved the Stipulation for Certifica-tion.What is to be regarded as a "real" questionconcerning representation, or when a rival union's claim isnot clearly unsupportable and lacking in substances must,of course, turn on the specific facts of each case. Here, it istrue, the Company did not inform the Regional Office thatnU.S Lmgerje Corporation,170 NLRB 750 (1968), andMontgomeryPierceGovernor Company, Inc.,164 NLRB 97, 101 (1967), andCooperWard & Co.,137 NLRB 418 (1962).Thermometer Company,160 NLRB 1902, 1915 (1966).5Fraser & Johnston Company,189 NLRB 142, 151, In. 51 (1970);The6Playskool, Inc.,195 NLRB 560 (1972).1 AMERICAN CAN COMPANYALA wasassertinga claim that it should be recognized asthe representative for all lithographic employees whowould eventually be hired at Regency, but companyofficial,Ries, did tell Board agent Schectman, when sheasked him if he knew of any ALA interest at Regency, thatshe could call company headquarters where Cooper, thecompany official who had signed the stipulation waslocated. Schectman apparently was satisfied that ALA hadno supportable claim to participate in the election becausetherewere no lithographic workers then employed atRegency.The Company had rejected the ALA claim on theground that it was entitled to hire at Regency withoutregard to the bargaining rights of any of the unions atHudson. It seems to me that this was a legal position whichthe Company maintained at its peril - if in fact, ALA hadeven a colorable claim to represent lithographic employeesatRegency, based on its status at Hudson, then theCompany would have violated Section 8(a)(2) by failing toinform the Regional Office of such claim, once the petitionwas filed.But sinceIhave previously found that theCompany had no obligation to transfer ALA's bargainingstatus from Hudson to Regency or to recognize it atRegency, it follows that the Company's position was in factcorrect.Moreover, it is clear that the Regional Office hadbeen alerted to a possible representationclaim by ALA atRegency, when it filed its opposition to holding the electionin its letter of September 20, and in its charge of an 8(a)(2)violation, filed after the election but before certification ofthe Steelworkers. If there were negligence on the part of theRegional Office, although I make no such finding, there isno more reason to penalize the Steelworkers and theCompany, who acted pursuant to the certification, than theALA.I therefore hold that the Company's position that ALAwas not entitled to assert any bargaining rights at Regency,before or after the election, was in fact correct, and that theCompany has not given Steelworkers illegal support byentering into a contract with it, following the certification,nor violatedSection 8(a)(3) by advising the ALA membersfrom Hudson, to whom it offered jobs at Regency, thatthey would be subject to the union-security provisions ofthe Steelworkers contract if they accepted its offer. I shall115therefore recommend dismissal of the Section 8(a)(2) and(3) allegations of the complaint.On March 26, 1974, the Regional Director issued to theCompany and Steelworkers a Notice to Show Cause whythe certification to Steelworkers in Case 22-RC-5853should not be amended specifically to exclude all litho-graphic production employees. The parties objected toamending the certification, but the Regional Director, onApril 12, 1974, believing that substantial and materialissueshad been raised which could best be determined bythe taking of record testimony, consolidated that matterwith the instant unfair labor practice case.I have considered the question whether the certificationshould be amended and have decided that it should not be.Ihave found that the Company has not committed anyunfair labor practices, particularlywith reference togranting Steelworkers unlawful assistance in seeking andgaining certification.I also note that Regency employed arepresentative complement of employees, as measured byits satisfying theGeneral Extrusioncase standards whenSteelworkers was certified for a production and mainte-nance unit. Although lithographic production employeeswere separately represented at Hudson, and could properlyhave been so represented at Regency,there is no Boardpolicy against the inclusion of such workers in a pro-duction and maintenance unit. I therefore find that oncelithographic employees were hired at Regency they wereproperly added to the overall productionand maintenanceunit as an accretion.Pursuant to the Regional Director's Order of April 12,1974, I hereby transfer Case 22-RC-5853 to the Board forsuch action as it seesfit to take.CONCLUSIONS OF LAW1.American Can Company is an employerengaged incommerce and in activities affecting commerce within themeaning of Section 2(6) and (7) of the Act.2.Local One, Amalgamated Lithographers of America,International Typographical Union, AFL-CIO, and Unit-ed Steelworkers of America,AFL-CIO,are labor organiza-tions within the meaning of Section 2(5) of the Act.3.The Respondent has not,engaged in any unfair laborpractices alleged in the complaint.[Recommended Order omitted from publication.]